In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1671 
AUTUMN TIBBS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

ADMINISTRATIVE OFFICE OF THE ILLINOIS COURTS, 
                                        Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Central District of Illinois. 
                 No. 13‐3193 — Richard Mills, Judge. 
                      ____________________ 

       ARGUED APRIL 25, 2017 — DECIDED JUNE 19, 2017 
                 ____________________ 

    Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Plaintiff Autumn Tibbs worked 
as an administrative assistant in the Illinois court system. She 
was  suspended  the  day  she  returned  to  work  after  taking 
leave  under  the  Family  and  Medical  Leave  Act  of  1993,  29 
U.S.C. §§ 2601 et seq. She was then fired after she chose not to 
attend a disciplinary meeting. Tibbs sued the Administrative 
Office of the Illinois Courts. She contends that this agency em‐
ployed  her  and  that  she  was  fired  in  retaliation  for  taking 
2                                                       No. 16‐1671 

FMLA  leave.  The  district  court  granted  summary  judgment 
for  the  agency,  reasoning  that  it  never  employed  Tibbs  and 
thus  could  not  have  discharged  her,  and  that  in  any  event, 
there  is  no  evidence  of  retaliation.  We  affirm  because  Tibbs 
cannot point to evidence from which a jury could reasonably 
infer that any of her supervisors harbored retaliatory animus 
against her. We do not resolve the question whether the Ad‐
ministrative Office employed Tibbs. 
I.  Factual and Procedural Background 
    Because we are reviewing a grant of summary judgment, 
we accept as true the evidence offered by Tibbs, the non‐mov‐
ing party, and she is entitled to the benefit of conflicts and the 
evidence and any reasonable inferences in her favor. Whitaker 
v. Wisconsin Dep’t of Health Servs., 849 F.3d 681, 682 (7th Cir. 
2017). We summarize the facts without vouching for their ob‐
jective accuracy, but in light of the applicable summary judg‐
ment standard. 
    Before she was fired in September 2012, Tibbs worked as 
the administrative assistant to the Chief Judge of the Circuit 
Court of the Seventh Judicial Circuit, which covers six coun‐
ties  in  Illinois,  including  Sangamon  County  where  Tibbs 
worked.  The  Chief  Judge  of  the  circuit,  who  serves  for  two 
years, is responsible for the administrative functions of the en‐
tire circuit. Each county also has a Presiding Judge who is re‐
sponsible  for  administrative  functions  within  that  county. 
When Tibbs was fired, Judge Richard Mitchell was coming to 
the  end  of  his  two‐year  term  as  Chief  Judge  of  the  circuit. 
Judge  Leslie  Graves  was  the  Presiding  Judge  of  Sangamon 
County at  the  time,  and  she supervised Tibbs’s “day‐to‐day 
functions.”  Barbara  Mabie,  the  trial  court  administrator  for 
the Chief Judge, also supervised Tibbs. 
No. 16‐1671                                                          3 

    Tibbs twice took unpaid leave under the FMLA because of 
health issues—first from March to May 2011 and later from 
June to August 2012. The day she returned from leave in Au‐
gust 2012, Judge Graves gave her a letter saying she was being 
placed  on  paid  administrative  leave  pending  a  disciplinary 
meeting with Chief Judge Mitchell. This disciplinary letter de‐
scribed several instances of misconduct. First, the letter noted, 
more  than  a  year  earlier,  in  March  2011,  Tibbs  had  tried  to 
change the assignment schedule for court reporters. Assign‐
ing  court  reporters  was  one  of  Tibbs’s  primary  responsibili‐
ties, but she had asked the court reporters to keep this new 
system “quiet” while she tried it out. The change led to harsh 
criticism  from  one  judge  and  controversy  among  the  court‐
house  staff.  The  disciplinary  letter  from  Judge  Graves  said 
that Tibbs had lacked authority to make the change and ac‐
cused her of “insubordination, bringing the Court [into] dis‐
repute or attempting to discredit the Court; and conduct un‐
becoming a judicial employee.” 
    The second instance of misconduct described in the disci‐
plinary letter had also occurred a year earlier, when Tibbs was 
preparing  to  return  to  full‐time  status  after  her  first  FMLA 
leave. Judge Graves had asked Tibbs to meet with her about 
returning to work full time, but according to the letter, Tibbs 
“disregarded”  this  instruction  and  instead  contacted  Chief 
Judge Mitchell about the issue. This action, too, was described 
as  “insubordination”  and  “conduct  unbecoming  a  judicial 
employee.” 
   The disciplinary letter also described an incident that had 
occurred immediately before Tibbs took her second period of 
FMLA leave beginning in May 2012. A former court reporter, 
Lynn Ruppert, needed to retrieve notes for transcription from 
4                                                      No. 16‐1671 

the vault area of the Sangamon County Courthouse. She con‐
tacted Tibbs to gain entry. Ruppert twice looked for the box 
containing her notes, and at some point she reported to court‐
house  security  that  the  box  was  missing.  Tibbs  herself  later 
found the box, but in an unusual location in the vault and with 
the  words  “jury  commission”  written  on  the  side  visible  to 
onlookers. The other side of the box had Ruppert’s name and 
the case number on it. Tibbs concluded that the box had been 
recycled and simply misplaced. Tibbs used a marker to line 
through the words “jury commission” and then showed Rup‐
pert where she had found the box in the vault. They then put 
the box “back up on the shelf the way that it should have been 
in the first place.” 
    The disciplinary letter said that Tibbs had committed mis‐
conduct  by  failing  to  notify  anyone  that  a  box  was  missing 
from the vault and by taking Ruppert to the vault without au‐
thorization. Judge Graves apparently had told Tibbs several 
days earlier that another employee, Sandra Merrill, not Tibbs, 
was to “handle all of the vault requests” going forward. The 
letter also said that Tibbs had reshelved the box improperly 
“in such a way as to further inhibit its discovery.” 
   Finally, the disciplinary letter said that Tibbs had “repeat‐
edly attempted to undermine” her supervisor’s authority by 
“making disparaging comments” to co‐workers. Neither the 
comments nor the recipients of them have been disclosed. 
    The letter invited Tibbs to respond to the allegations at a 
meeting with Chief Judge Mitchell and others. The letter also 
said that Tibbs could respond in writing, but it warned that 
the meeting would proceed with or without her. Tibbs wrote 
Chief Judge Mitchell saying she would not attend. In that let‐
ter, she did not address the accusations against her. After she 
No. 16‐1671                                                          5 

had  skipped  the  meeting  and  not  refuted  the  allegations, 
Chief Judge Mitchell discharged her. 
     Tibbs  then  brought  this  suit.  The  only  claim  relevant  on 
appeal  is  her  claim  against  the  Administrative  Office  of  the 
Illinois Courts. Tibbs described the Administrative Office as 
“an agency of state government that has the responsibility of 
providing administrative assistance to the courts of the State 
of Illinois,” and she characterized it as her employer. She al‐
leged that the Administrative Office had retaliated against her 
for using FMLA leave.  
    The court granted the Administrative Office’s motion for 
summary  judgment  for  two  reasons.  First,  the  court  found 
that  the  Administrative  Office  had  not  actually  employed 
Tibbs and was not otherwise responsible for terminating her 
employment. Second, the court found that even if the agency 
did  control  and  terminate  Tibbs’s  employment,  she  had  not 
offered  sufficient  evidence  to  support  an  inference  that  she 
was fired to retaliate against her for using FMLA leave. 
II.  Analysis 
    On  appeal  Tibbs  argues  that,  despite  the  district  court’s 
contrary view, a jury could find that the Administrative Office 
employed her. She also asserts that the timing of her discharge 
and her disagreements with the official explanation are evi‐
dence from which a jury could find that the agency retaliated 
against her. The Administrative Office responds that, even if 
it was one of Tibbs’s employers, it was not responsible for her 
discharge  or  any  retaliatory  motive  behind  it.  Instead,  the 
agency argues, Chief Judge Mitchell, whom Tibbs did not sue, 
had sole authority to fire her. The Administrative Office also 
6                                                         No. 16‐1671 

contends that Tibbs lacks evidence that she was fired in retal‐
iation for taking FMLA leave. 
    As noted above, because we are reviewing a grant of sum‐
mary  judgment,  we  accept  as  true  the  evidence  offered  by 
Tibbs, the non‐moving party, and we give her the benefit of 
conflicts in the evidence and all reasonable inferences in her 
favor. Whitaker, 849 F.3d at 682. We turn first to the issue of 
retaliatory intent. To survive summary judgment on her claim 
of retaliation under the FMLA, Tibbs had to point to evidence 
supporting a reasonable inference that she was fired because 
she  took  protected  leave.  See Preddie  v. Bartholomew  Consol. 
School  Corp.,  799  F.3d  806,  819  (7th  Cir.  2015).  The  principal 
evidence she offered in support of her claim was the timing. 
She  was  suspended  immediately  upon  returning  from  the 
FMLA leave. 
    That timing is suspicious, of course. The problem is that 
suspicious timing alone is rarely enough by itself. A plaintiff 
must  ordinarily  present  other  evidence  that  the  employer’s 
explanation for the adverse action was pretext for retaliation. 
Harden  v. Marion  County  Sheriff’s  Dep’t,  799  F.3d  857,  864‐65 
(7th Cir. 2015); Simpson v. Office of Chief Judge of Circuit Court 
of Will County, 559 F.3d 706, 713–14 (7th Cir. 2009). The critical 
question is simply whether the inference of unlawful intent is 
reasonable  (at  summary  judgment)  or  correct  (at  trial).  See 
Loudermilk v. Best Pallet Co., 636 F.3d 312, 315 (7th Cir. 2011) 
(occasionally “an adverse action comes so close on the heels 
of a protected act that an inference of causation is sensible”). 
Answering that question calls for some factual context. Id. 
   The Administrative Office introduced evidence that Tibbs 
was  fired  for  facially  legitimate  reasons:  ignoring  Judge 
Graves’s instruction not to handle vault requests from court 
No. 16‐1671                                                          7 

reporters, going over Judge Graves’s head about returning to 
work full time, and creating a new assignment schedule for 
court reporters without the authority to do so. Tibbs argues 
that  these  reasons  are  phony  and  thus  are  pretexts  to  cover 
the Administrative Office’s true retaliatory motives. 
    Pretext “involves more than just faulty reasoning or mis‐
taken judgment on the part of the employer; it is [a] lie, spe‐
cifically a phony reason for some action.” Burton v. Bd. of Re‐
gents of the Univ. of Wis. Sys., 851 F.3d 690, 698 (7th Cir. 2017) 
(quoting Harden, 799 F.3d at 864). We have recognized that an 
employer’s explanation for discharging a worker may some‐
times be “fishy enough to support an inference that the reason 
must be discriminatory.” Loudermilk, 636 F.3d at 315 (reversing 
summary judgment where employer claimed it fired plaintiff 
for taking photographs at workplace to support his claims of 
discrimination);  see  also Stalter  v.  Wal‐Mart  Stores,  Inc.,  195 
F.3d 285, 289–91 (7th Cir. 1999) (reversing summary judgment 
where employer claimed it fired plaintiff for “theft,” consist‐
ing of eating a handful of taco chips from an open bag left in 
the employee break room). 
    Merely disagreeing with an employer’s reasons does not 
meet this standard. A plaintiff must point to “evidence tend‐
ing to prove that the employer’s proffered reasons are factu‐
ally baseless, were not the actual motivation for the discharge 
in question, or were insufficient to motivate” the termination. 
Carter v. Chicago State Univ., 778 F.3d 651, 659 (7th Cir. 2015), 
quoting Tank v. T‐Mobile USA, Inc., 758 F.3d 800, 808 (7th Cir. 
2014). Where multiple reasons are given, as in this case, the 
plaintiff faces a greater challenge. Showing that just one rea‐
son was a pretext may not be enough. See Simpson v. Beaver 
8                                                    No. 16‐1671 

Dam Cmty. Hosps., Inc., 780 F.3d 784, 798 (7th Cir. 2015); Boden‐
stab v. County of Cook, 569 F.3d 651, 659 (7th Cir. 2009); Fischer 
v. Avanade, Inc., 519 F.3d 393, 403 (7th Cir. 2008). 
    Tibbs has failed to offer evidence sufficient to support an 
inference that any reason was false. First she asserts that she 
was never told not to accompany court reporters to the court‐
house vault. But at her deposition, she acknowledged that she 
had accompanied Lynn Ruppert to the vault after being told 
by Judge Graves that, going forward, Sandra Merrill would 
“handle  all  of  the  vault  requests.”  The  following  exchange 
then took place: 
       Q.     But you took Lynn down to the vault af‐
              ter you had notification on May the 25th 
              that  Sandra  was  supposed  to  comply 
              with those requests— 
       A.     I did. 
       Q.     —to go down to the vault? 
       A.     I did, and I shouldn’t have. 
    Thus, Tibbs’s own understanding of the instructions from 
Judge Graves was she did not have authority to take Ruppert 
into the vault. By conceding that she should not have done so, 
Tibbs  admitted  misconduct.  She  asserts  that  the  new  policy 
limiting her access to the vault did not take effect until June 1, 
after she had taken Ruppert to the vault, pointing to an e‐mail 
announcing  that  the  new  policy  would  take  effect  on  that 
date.  But  that  e‐mail  changes  nothing  about  her  testimony. 
That the policy did not become “official” until June 1 does not 
mean that Tibbs could ignore Judge Graves’s instructions di‐
rectly to her a few days earlier. Tibbs herself agreed that she 
should not have done so. 
No. 16‐1671                                                         9 

    Tibbs has not argued on appeal that any of the other rea‐
sons given for firing her was false. Those reasons—her failed 
attempt at assigning court reporters to a new rotation a year 
earlier,  her  decision  to  speak  with  Chief  Judge  Mitchell  in‐
stead  of  Judge  Graves  about  returning  to  work,  also  a  year 
earlier,  and  her  alleged  “disparaging  comments”  seeking  to 
undermine supervisors—could be viewed as mistaken or un‐
fair.  Keeping  in  mind  the  summary  judgment  standard,  we 
must acknowledge that Tibbs had not been disciplined before 
the action leading to her firing. Assigning court reporters was 
part  of  her  job,  and,  according  to  the  Administrative  Office 
itself, she supposedly was employed by Chief Judge Mitchell, 
not Judge Graves. But the role of judges and juries is not to 
exercise our own judgment about management decisions and 
reasons.  It  is  to  decide  whether  the  stated  reasons  were  or 
could  reasonably  be  found  dishonest.  Mere  disagreement 
about  the  reasons  given  for  Tibbs’s  discharge  does  not  sup‐
port an inference of pretext, particularly where Tibbs declined 
even to participate in the disciplinary process. 
    Tibbs  did  not  dispute  the  testimony  that  Chief  Judge 
Mitchell—who ultimately decided to fire her—“honestly be‐
lieved” that each reason listed in the disciplinary letter sup‐
ported her discharge. He confirmed by affidavit that he fired 
Tibbs for those reasons, that he did so independently, and that 
he made the decision only after Tibbs had declined to partici‐
pate in the disciplinary process. It is not enough for Tibbs to 
argue that Chief Judge Mitchell was wrong in his assessment 
of her performance. She needs to point to facts showing that 
his  explanation  is  unworthy  of  belief.  See  Burton,  851 F.3d 
at 698; Harden, 799 F.3d at 864. The district court correctly con‐
cluded that Tibbs failed to raise a genuine issue of fact about 
pretext.  
10                                                          No. 16‐1671 

    The second issue in this appeal is whether the Administra‐
tive  Office  could  be  held  responsible  on  Tibbs’  claim  under 
the FMLA. Only “employers” and those acting on their behalf 
face  liability  for  retaliation  under  the  FMLA.  29  U.S.C. 
§ 2615(a)  (creating  liability  for  “employers”  who  interfere 
with FMLA rights); § 2611(4)(A)(ii)(I) (defining “employer” to 
include “any person who acts, directly or indirectly, in the in‐
terest  of  an  employer”);  see  also  29  C.F.R.  §  825.220(c)  (ex‐
plaining that FMLA’s prohibition against interference encom‐
passes retaliation for taking valid leave); Lewis v. School Dist. 
#70, 523 F.3d 730, 741 (7th Cir. 2008) (same). The Administra‐
tive  Office  argues  that  Chief  Judge  Mitchell,  and  not  the 
agency,  employed  Tibbs.  The  Administrative  Office  also  ar‐
gues that even if it was one of Tibbs’s employers, it was not 
responsible  for  the  decision  to  fire  her  because  Chief  Judge 
Mitchell made that decision of his own accord.  
    This debate seems to miss the point that, no matter what 
person or agency Tibbs reported to, she was employed by the 
State of Illinois. The Administrative Office points to one opin‐
ion of this court indicating in dicta in a footnote that the state 
agency that employed the plaintiff, rather than the state itself, 
is the proper defendant in suit claiming employment discrim‐
ination. See Holman v. Indiana, 211 F.3d 399, 401 n.1 (7th Cir. 
2000) (indicating that Title VII plaintiff could sue only Indiana 
Department  of  Transportation  and  not  State  of  Indiana).  In 
support of this comment, which addressed an issue not dis‐
puted in Holman, the footnote cited Hearne v. Board of Educa‐
tion  of  the  City  of  Chicago,  185  F.3d  770,  777  (7th  Cir.  1999), 
which held that Chicago teachers employed by the local board 
of education could not sue the Governor, the State of Illinois, 
or the Illinois Educational Labor Relations Board under Title 
No. 16‐1671                                                                11 

VII  because  none  was  plaintiffs’  employer.  The  Hearne  deci‐
sion distinguished between local and State government enti‐
ties,  not  the  much  finer  difference  between  a  State  and  its 
agencies. We will not wrestle this issue to the ground in this 
appeal, where the decision does not depend on it. We hope 
that  plaintiffs,  defendants,  and  district  courts  might  handle 
such issues about State agency employees so that such techni‐
calities will seldom if ever be decisive. If they do become de‐
cisive, we will deal with the problem then.1 
    The judgment of the district court in favor of the Admin‐
istrative Office of the Illinois Courts on Tibbs’s claim of FMLA 
retaliation is  
                                                              AFFIRMED. 
       
       




                                                 
     1 Even if the FMLA does require such fine distinctions, we would be 

inclined in this case to find that the Administrative Office was Tibbs’ sole 
employer. The Administrative Office admitted to employing Tibbs in its 
answer and never attempted to withdraw that admission through amend‐
ment. See Crest Hill Land Dev., LLC, v. City of Joliet, 396 F.3d 801, 805 (7th 
Cir. 2005) (concession in answer is  binding  judicial admission  that “has 
the effect of withdrawing the question” from dispute for purposes of sum‐
mary judgment).